Citation Nr: 1213018	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  11-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  

In a June 2010 rating decision, the RO denied service connection for a low back disorder.  This rating decision was final and binding when it was issued as to all field offices of VA, and it was not subject to revision on the same factual basis except by the Board or by certain designated officials of VA including Decision Review Officers.  38 C.F.R. §§ 3.104(a), 3.2600.  

The Veteran submitted additional evidence pertaining to his back in the form of statements from himself and his spouse during the one-year appeal period of the June 2010 rating decision.  Submission of additional evidence during the appeal period does not extend the time limit for initiating or completing an appeal to the Board.  38 C.F.R. § 20.304.  However, it does require consideration by the RO as to whether the additional evidence constitutes new and material evidence to reopen the prior claim, which was final as to the RO when issued and which would "become final" as to the Board and all of VA within one year unless the Veteran initiated an appeal during that one-year period by filing a notice of disagreement.  38 C.F.R. § 3.156(b); see also 38 C.F.R. § 3.104(a), 20.302(a).  In this case, the RO decided, in the January 2011 rating decision, that the additional evidence was new and material evidence, but it denied the reopened claim on the merits.  The Veteran has appealed the January 2011 decision of the RO to the Board.

Even though the RO reopened the claim based on new and material evidence, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the same statutory reopening requirements apply to prior final RO decisions.  Jackson v. Principi,265 F.3d 1366, 1369 (Fed.Cir. 2001).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  Accordingly, the Board has characterized the issue in this case as whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.

If the claim for service connection is ultimately granted based on new and material evidence submitted within the appeal period, then the effective date for service connection will reflect that the new and material evidence was "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); see Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (holding that, when the VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to section 3.156(b) and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final) (emphasis added); see also 38 C.F.R. § 3.400(q)(1). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a videoconference hearing.  

On the Veteran's November 2011 substantive appeal (VA Form 9), he indicated a desire to submit oral testimony in support of his claim at a VA videoconference hearing with a member of the Board.  While the Veteran was notified in a December 2011 letter that he was put on a waiting list for such a hearing, his VA claims file was forwarded to the Board, and his hearing request has been neither fulfilled nor withdrawn.  

In light of above, a remand in necessary so that the Veteran may be provided a videoconference hearing in accordance with his November 2011 request.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a VA videoconference hearing with a member of the Board in accordance with his November 2011 request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



